Citation Nr: 0018841	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for chloracne secondary 
to Agent Orange exposure.

2.  Entitlement to service connection for skin cancer 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for tinea pedis 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for chronic irritant 
dermatitis secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to October 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.  This case was previously remanded 
by the Board for additional development in March 1998.  The 
case is now, once more, before the Board for appellate 
review.

The Board notes that in an October 1995 notice of 
disagreement (NOD), the veteran requested a personal hearing.  
Consequently, the veteran was scheduled for a hearing at the 
RO in February 1996.  He subsequently rescheduled personal 
hearing dates set in April 1996 and June 1997, apparently, 
due to his receipt of notification only days prior to the 
scheduled hearing date, and difficulties associated with 
transportation to the RO.  The veteran was most recently 
scheduled for a personal hearing in September 1997, but 
failed to appear.  There is no indication of record that 
attempts were made by the veteran to reschedule this hearing 
date, or advise the RO of any impeding circumstances that 
would prevent his appearance.  In view of the foregoing, the 
Board is satisfied that the veteran's hearing request has 
been withdrawn. 

In view of the fact that additional development is required 
with respect to the issue of entitlement to service 
connection for chloracne, the Board will defer a final 
decision as to the claims for service connection for other 
skin disabilities pending the further augmentation of the 
record.



REMAND

Background

Based on a review of the claims folder, it appears that some 
of the veteran's service medical records (SMRs), including 
the separation examination report, are not available.  The 
Board recognizes the particular importance of supplying 
reasons and bases for a decision when an appellant's medical 
records have been lost.

On enlistment examination in March 1965, the veteran reported 
a medical history of "boils."  The examination report notes 
a normal clinical evaluation of the skin.  Available service 
medical records are negative for complaints, diagnosis, or 
treatment of a chronic skin disorder.

During an October 1984 VA evaluation for exposure to chemical 
toxins, the veteran reported recurrent itching and skin 
eruptions at the right ankle since his separation from 
service.  In his responses on a chemical toxins 
questionnaire, he indicated that he was not certain as to the 
number of times he was exposed to chemical agents, nor was he 
certain of the method of such exposure.  The veteran 
maintained, however, that such exposure occurred while he was 
stationed on field duty in Tan-Ninh province from October 
1966 to September 1967.  He further contended that his 
exposure was not limited to a single occurrence, but was 
attributable to "repeated" episodes of exposure.  The 
veteran suggested that he had previously been in areas that 
were sprayed, or had ingested contaminated food or water.  
Current complaints included a rash on his leg.  A physical 
examination revealed the skin to be "clear throughout."  
There were no lesions, and healed excoriations were noted 
over the right external malleolus.  Recurrent itching 
dermatitis of the right ankle was diagnosed.

In February 1995, the veteran filed a claim of entitlement to 
service connection for various disorders secondary to Agent 
Orange exposure, including skin cancer, and a skin rash on 
the right foot and arms.
 
On VA Agent Orange examination in March 1995, the veteran 
gave a history of skin lesions in the right temple area since 
1970, and indicated that a lesion recently began to increase 
in size.  He reported macular lesions on his back and legs 
since returning from Vietnam, which were "sometimes 
pustular."  The record notes a history of recurrent 
dermatitis on the lateral aspect of the right foot since the 
veteran's separation from service, which was present only 
during warm weather.  In addition, the veteran related that 
he tended to get blisters on his skin in various locations 
following exposure to the sun.

A physical examination showed an enlarging, slightly raised, 
lightly pigmented lesion in the right temporal area, 
measuring 21/2 centimeters by 1 centimeter.  A 3 centimeter by 
3 centimeter, slightly raised area of light brown pigmented 
skin was noted on the forehead.  This area displayed 
indefinite borders, scattered with clear areas inside.  There 
was a 11/2 centimeter by 11/2 centimeter, deeply pigmented lesion 
anterior to the right side of the face, just below the 
temporal lesion.  There were numerous pink, patulous lesions, 
measuring from 2 centimeters to 5 centimeters in diameter.  
One of these lesions was noted to be pustular at the time of 
the examination.  Scarring was noted at the site of previous 
lesions on the back.  There was no active dermatitis of the 
feet.  The examiner opined that the lesions observed on the 
veteran's face were potentially nevi and/or skin cancer.  

The diagnostic impression was lesions on the face possibly 
nevi and/or skin cancer, possibly secondary to Agent Orange, 
chloracne secondary to exposure to Agent Orange, and 
recurrent dermatitis of the right foot, probably fungal.  
Color photographs depicting areas of skin on the head and 
back, claimed as chloracne associated with Agent Orange 
exposure, were provided.  The examiner noted that the veteran 
was being referred to a dermatology clinic, as well as the 
surgical clinic for evaluation of the lesions on his face, 
particularly the enlarging lesion in the right temporal 
region. 

An August 1995 rating decision denied service connection for 
skin disability associated with Agent Orange exposure, on the 
basis that there was no evidence of skin cancer present, nor 
was there evidence of chloracne during service or within one 
year thereafter.  The RO further noted that the 
dermatological conditions involving the right foot and arms 
were not shown to be associated with herbicide exposure.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in October 1995, and submitted a substantive appeal 
(Form 9) in January 1996, perfecting his appeal. 

The Board remanded the case for further development in March 
1998.  In particular, the Board directed the RO to request 
the National Personnel Records Center (NPRC) to conduct 
another search for any additional service medical records 
relating to the veteran's period of military service which 
had not been associated with the claims folder, attempt to 
obtain all outstanding medical records reflecting post-
service treatment of the veteran's skin disorders, and to 
schedule a VA examination to determine the nature and 
severity of any skin disorders diagnosed.

In conjunction with the March 1998 remand, VA treatment 
records dated from March to June 1995 were associated with 
the veteran's claims folder in May 1998.  These records 
reflect that the veteran underwent an excision biopsy of a 
seborrheic keratosis of the skin of the right temple in April 
1998.  A pathology report dated later that month notes a 
diagnosis of pigmented solar keratosis.

In an October 1998 response to the RO's request for 
additional service medical records, including the veteran's 
separation examination report, NPRC reported that no 
additional records were available.

According to a November 1998 VA examination report, the 
veteran gave a history of exposure to Agent Orange during 
service in Vietnam, and indicated that he experienced a rash 
on his legs, arms, and hands with persistent itching since 
that time.  He reported that he tried "numerous things" for 
his athlete's foot, but nothing helped.  A physical 
examination revealed maceration, erythema, and scaling 
between the toes.  The veteran's skin was noted to be very 
dry all over with scattered excoriated papules and plaques.  
The diagnostic impression was tinea pedis, and chronic 
irritant dermatitis of the legs.

In a February 1999 addendum to the November 1998 VA 
examination report, the physician opined that the veteran's 
pre-service folliculitis was not aggravated by exposure to 
Agent Orange.  He explained that while Agent Orange can cause 
a specific type of acne, it does not cause or aggravate 
boils.  He further noted that "basal cell carcinoma and 
fungal infection are not a direct result of exposure to Agent 
Orange in Vietnam."  

In correspondence the following month, the physician 
clarified that folliculitis was not caused or aggravated by 
exposure to Agent Orange, and neither basal cell carcinoma of 
the face, nor fungal infection of the foot is directly 
related to Agent Orange exposure.

Based on this evidence, the RO continued the denial of the 
veteran's claims for service connection.

Analysis

The record indicates that a disability linked to reported 
Agent Orange exposure was not listed on the examination in 
1994.  The diagnostic impressions on VA examination in March 
1995 included lesions on the face possibly nevi and/or skin 
cancer, possibly secondary to Agent Orange, chloracne 
secondary to exposure to Agent Orange, and recurrent 
dermatitis of the right foot, probably fungal. According to 
the physician who conducted the November 1998 VA examination, 
the diagnostic impression was tinea pedis, and chronic 
irritant dermatitis of the legs.
In a February 1999 addendum to the November 1998 VA 
examination report, the physician opined that the veteran's 
pre-service folliculitis was not aggravated by exposure to 
Agent Orange.  He explained that while Agent Orange can cause 
a specific type of acne, it does not cause or aggravate 
boils.  He further noted that "basal cell carcinoma and 
fungal infection are not a direct result of exposure to Agent 
Orange in Vietnam."  In correspondence the following month, 
the physician clarified that folliculitis was not caused or 
aggravated by exposure to Agent Orange, and neither basal 
cell carcinoma of the face, nor fungal infection of the foot 
is directly related to Agent Orange exposure.

The Board finds that the record remains unclear as to whether 
or not the appellant has a skin disorder related to service.  
The examination in November 1998 and the subsequent addenda 
appear to indicate that the veteran does not have a skin 
cancer or fungal disorder of service origins.   These reports 
however, do not explicitly comment upon whether the veteran 
has or had chloracne or other acneform disease consistent 
with chloracne.  A diagnosis of chloracne was advanced in 
1995, although it has not been repeated since that time.  The 
most recent reports acknowledge that Agent Orange has been 
linked to a specific type of acne; however, the most recent 
reports do not expressly state that chloracne or other 
acneform disease consistent with chloracne is not present or 
was not present.  Given the earlier diagnosis, the Board 
finds that this question must be squarely addressed.  
Accordingly, the case is remanded for the following 
development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should take appropriate action to 
obtain a supplemental medical opinion.  The 
claims file should be returned to the 
physician who conducted the November 1998 
examination, if feasible, and that physician 
should be requested to provide an opinion as 
to the degree of medical probability that the 
veteran has or previously had chloracne or 
other acneform disease consistent with 
chloracne.  In this context, it would be 
helpful if the examiner addressed whether or 
not the diagnosis of chloracne offered in 
1995 was supported by the history and 
findings.  If the examiner can not provide 
the supplemental opinion without conducting a 
further examination of the veteran, that 
examination should be arranged.  If the 
examiner can not provide the requested 
opinion without resort to speculation, he 
should so state.

If the same physician is not available to 
provide the supplemental opinion, the record 
should be annotated to indicate why.  The 
appropriate authority should then seek to 
obtain the requested opinion from another 
suitably qualified physician.  If that 
physician can not provide the supplemental 
opinion without conducting a further 
examination of the veteran, that examination 
should be arranged.  If the examiner can not 
provide the requested opinion without resort 
to speculation, he should so state. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


